Citation Nr: 0920220	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-09 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1. Entitlement to service connection for a left ankle 
disorder.

2. Entitlement to service connection for a left knee 
disorder.

3. Entitlement to service connection for a back disorder.

4. Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1973 to February 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).

A hearing was held before the undersigned Veterans Law Judge 
in February 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Inasmuch as the Board regrets additional delay of this 
matter, the issue of entitlement to service connection for 
left knee, left ankle, back, and cervical spine disabilities 
must be remanded to ensure that the record is complete prior 
to adjudication.  At his February 2007 hearing before the 
undersigned, the Veteran testified that he had served in the 
Georgia State National Guard (78th Engineering Brigade) in 
1977, shortly after his separation from service.  He also 
stated that he underwent a physical examination at that time.  
The duty to assist includes obtaining National Guard 
personnel and medical records, when necessary. See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  Further, the Board notes 
that 38 C.F.R. § 3.159(c)(2) provides in pertinent part that 
VA will make as many requests as are necessary to obtain such 
potentially relevant records.  In this case, it appears that 
the Veteran's National Guard medical records have not been 
associated with the claims file and need to be obtained.  
Indeed, such records could be highly probative as to the 
Veteran's physical condition immediately following service.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete Georgia 
National Guard (78th Engineering Brigade) 
medical records.  If necessary, use 
alternative sources to obtain such 
records.  Any attempts to obtain records 
that are ultimately unsuccessful, should 
be documented in the claims folder.

2.  If, and only if, any evidence is 
obtained demonstrating the occurrence of 
any of the claimed injuries during service 
or treatment for them immediately after 
service, the Veteran should be afforded a 
VA orthopedic examination for the purpose 
of obtaining a medical opinion regarding 
whether the Veteran currently has residual 
consistent with the injuries which 
reportedly occurred during service.

The examiner should offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the Veteran's 
left ankle disorder, left knee disorder, 
back disorder, and cervical spine disorder 
had its onset during service or is in any 
other way causally related to his active 
service.

The claims file must be made available to 
the examiner in connection with the 
examination.

3.  The RO should then readjudicate the 
Veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


